                                                                        FILED
                                                                         MAR O3 2020
                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA       Clerk, u.s District Court
                                                          District Of Montana
                           GREAT FALLS DIVISION               GrMtFalls



 UNITED STATES OF AMERICA,                 CR 08-39-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 BRICE HUTTINGER,

                 Defendant.


                                   I. Synopsis

      Defendant Brice Ruttinger (Ruttinger) has been accused of violating the

conditions of his supervised release. Ruttinger admitted the alleged violation.

Huttinger's supervised release should be revoked. Ruttinger should be placed in

custody for 4 months, with no supervised release to follow.

                                    II. Status

      Huttinger pleaded guilty to being a Felon in Possession of a Firearm on

September 9, 2008. (Doc. 27). The Court sentenced Ruttinger to 210 months of

custody, followed by 5 years of supervised release. (Doc. 37). Ruttinger's current

term of supervised release began on September 11, 201 7. (Doc. I 08 at 1).
      Petition

      The United States Probation Office filed a Petition on February 25, 2020,

requesting that the Court revoke Huttinger's supervised release. (Doc. 108). The

Petition alleged that Huttinger had violated the conditions of his supervised

release by using methamphetamine.

      Initial appearance

      Huttinger appeared before the undersigned for his initial appearance on

March 2, 2020. Huttinger was represented by counsel. Huttinger stated that he

had read the Petition and that he understood the allegations. Huttinger waived his

right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on March 2, 2020. Huttinger

admitted that he had violated the conditions of his supervised release by using

methamphetamine. The violation is serious and warrants revocation ofHuttinger's

supervised release.

      Huttinger's violation is a Grade C violation. Huttinger's criminal history

category is VI. Huttinger's underlying offense is a Class C felony. Huttinger

could be incarcerated for up to 24 months. Huttinger could be ordered to remain

                                         2
on supervised release for up to 36 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 8 to 14 months.

                                   III. Analysis

      Huttinger's supervised release should be revoked. Huttinger should be

incarcerated for 4 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Huttinger that the above sentence would be

recommended to United States District Judge Brian Morris. The Court also

informed Huttinger of his right to object to these Findings and Recommendations

within 14 days of their issuance. The Court explained to Huttinger that Judge

Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.

Huttinger stated that he wished to waive his right to object to these Findings and

Recommendations, and that he wished to waive his right to allocute before Judge

Morris.

The Court FINDS:

      That Brice Huttinger violated the conditions of his supervised release by
      using methamphetamine.



                                             3
The Court RECOMMENDS:

         That the District Court revoke Huttinger's supervised release
         and commit Ruttinger to the custody of the United States Bureau of
         Prisons for 4 months, with no supervised release to follow.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

         The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court

judge.

         DATED this 3rd day of March, 2020.




                                           4
